Citation Nr: 1225019	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  07-14 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a shell fragment wound, right leg, Muscle Group XII, with old healed fracture of the middle third shaft of the tibia, numerous retained particles, arthritis of the right knee and ankle, peripheral neuropathy, and multiple scars, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant in this case, served on active duty from July 1943 to May 1945.  His decorations include the Combat Infantryman Badge and the Purple Heart Medal.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims file. 

In January 2009, the Board denied the Veteran's increased rating claim on appeal. The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2011, the Court remanded this matter to the Board for additional consideration. 

In November 2011, the Board granted a separate 10 percent rating for arthritis in the right knee, and remanded the issue on appeal for further development.  In a subsequent May 2012 rating decision, the RO granted a separate 10 percent rating for arthritis in the right ankle, effective January 19, 2006, the date of the Veteran's claim.  Development has been completed and the case is once again before the Board for review.


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum rating for a severe muscle injury to Muscle Group XII under Diagnostic Code 5321.   

2.  Neurological manifestations of the Veteran's service-connected residuals of shell fragment wound, right leg, Muscle Group XII approximate severe to complete paralysis of the right internal saphenous nerve.  

3.  The Veteran has x-ray evidence of arthritis in the right knee with 0 degrees extension and 80 degrees flexion, limited by pain on movement, fatigability, weakness, and swelling. 

4.  The Veteran has x-ray evidence of arthritis in the right ankle with 40 degrees planter flexion, pain on movement, fatigability, swelling, and instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for residuals of a shell fragment wound, right leg, Muscle Group XII, with old healed fracture of the middle third shaft of the tibia, numerous retained particles, arthritis of the right knee and ankle, peripheral neuropathy, and multiple scars, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.56, 4.71a Diagnostic Code 5260 - 5262, 4.73 Diagnostic Code 5312 (2011). 

2.  The criteria for a separate 10 percent evaluation for impairment of the right internal saphenous nerve, secondary to residuals of shell fragment wound, right leg, Muscle Group XII, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic Code 8527 (2011).

3.  The criteria for an evaluation in excess of 10 percent for right knee arthritis, secondary to residuals of shell fragment wound, right leg, muscle group XII, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71, Diagnostic Codes 5260 and 5261 (2011).

4.  From February 10, 2005 to January 18, 2006, the criteria for a 10 percent evaluation for right ankle arthritis, secondary to residuals of shell fragment wound, right leg, Muscle Group XII, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).

5.  The criteria for an evaluation in excess of 10 percent for right ankle arthritis, secondary to residuals of shell fragment wound, right leg, Muscle Group XII, have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In a March 2006 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  A September 2006 letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The September 2006 notice letter was not sent prior to the initial rating decision.  Despite the inadequate timing of this notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA notice deficiency by issuing the corrective notice in September 2006, and readjudicating the case in a February 2007 statement of the case (SOC).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a SOC or supplemental statement of the case (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.  There is no indication that any notice deficiency reasonably affects the outcome of this case.  

During the September 2008 Travel Board hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony as to his current symptoms and any current treatment.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran's service treatment records, VA and private treatment records, and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in June 2006 and in February 2012 with a March 2012 addendum opinion to address an increased rating for residuals of a shell fragment wound, right leg, Muscle Group XII.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case, when considered together, are adequate they are predicated on a review of the Veteran's medical history; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; fully address the relevant rating criteria; and note the effects of the Veteran's service-connected disability on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board finds that the February 2012 VA examination and March 2012 addendum opinion are responsive to all questions asked in a November 2011 Board remand, and clearly identifies the peripheral nerve affected by the Veteran's service-connected shrapnel wound injury and clearly identifies the severity of the Veteran's neurological impairment.  See Stegall v. West, 11 Vet. App. 268, 270 (1998), (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The Board finds, therefore, that VA has met its duty to notify and assist the Veteran in substantiating his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether staged ratings are for consideration; however, the Board finds that the evidence of record does not establish distinct time periods where the Veteran's service-connected disabilities result in symptoms that would warrant different ratings.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2011).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2011).  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

The "amputation rule," set forth at 38 C.F.R. § 4.68 , provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  The regulation elaborates that, for example, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation under Diagnostic Code 5165.  For disabilities of the right lower extremity that involve the lower 1/3rd of the thigh, the combined rating may not exceed 60 percent.  See 38 C.F.R. §4.71a , DC 5162 (amputation of the middle or lower third of the thigh warrants a disability rating of 60 percent). 

At the outset, it is noted that the Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate. 

Muscle Injuries

Diagnostic Code 5312 addresses injuries to Muscle Group XII.  Muscle group XII involves the anterior muscles of the leg.  The function of this muscle group includes dorsiflexion; extension of toes; and stabilization of arch.  Under Diagnostic Code 5312, a slight disability warrants a noncompensable rating, a moderate disability warrants a 10 percent rating, a moderately severe disability warrants a 20 percent rating, and a severe disability warrants a 30 percent rating, the highest rating available under the diagnostic code.  Id.

Disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d) (2011).  Severe muscle disability contemplates a through-and-through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to Muscle Groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.   38 C.F.R. § 4.56(d)(4) (2011).

If present, the following are also signs of severe muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electro diagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of Muscle Groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement.  38 C.F.R. § 4.56(c) (2011).

During combat duty in 1944, the Veteran was injured by a fragmentation grenade explosion.  The explosion resulted in a fracture of the mid-shaft of the right tibia, innumerable foreign bodies in the soft tissues of both lower legs, and penetrating wounds of both lower legs.  Residuals from this injury have been service connected since May 1945.  

The Veteran's disability is rated as 30 percent disabling under Diagnostic Code 5312, pertaining to a severe muscle injury to Muscle Group XII.  A 30 rating is the maximum rating available under Diagnostic Code 5312; therefore, a higher evaluation is not available under this Diagnostic Code.  

The Board will next consider whether separate or higher evaluations are warranted under potentially applicable diagnostic codes pertaining to orthopedic and neurological manifestations of the Veteran's service-connected residuals of a shell fragment wound to Muscle Group XII, and for scars.

Paralysis, Neuritis, and Neuralgia 

Diagnostic Codes 8522, 8622, and 8722 provide ratings for paralysis, neuritis, and neuralgia of the musculocutaneous nerve (superficial peroneal).  38 C.F.R. § 4.124a.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 0, 10, and 20 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the musculocutaneous nerve.  Id.  A disability rating of 30 percent is warranted for complete paralysis of the musculocutaneous nerve; eversion of the foot weakened.  Id.  

Diagnostic Codes 8523, 8623, and 8723 provide ratings for paralysis, neuritis, and neuralgia of the anterior tibial nerve (deep peroneal).  38 C.F.R. § 4.124a.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 0, 10, and 20 are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the anterior tibial nerve.  Id.  A disability rating of 30 percent is warranted for complete paralysis of the anterior tibial nerve; dorsal flexion of the foot lost.  Id.  

Diagnostic Codes 8527, 8627, and 8727 provide ratings for paralysis, neuritis, and neuralgia of the internal saphenous nerve.  38 C.F.R. § 4.124a.  Neuritis and neuralgia are rated as incomplete paralysis.  A disability rating of 0 percent is warranted for mild to moderate paralysis of the internal saphenous nerve.  Id.  A disability rating of 10 percent is warranted for severe to complete paralysis of the internal saphenous nerve.  Id.  

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

Private treatment records from Dr. A. dated from 2005 and 2006 show that the Veteran denied numbness and paresthesias in the right leg.  Motor and sensory examinations were intact.  

At the June 2006 VA examination, the Veteran reported having numbness at the area of the scars, right lower leg.  The examiner noted residuals of nerve damage which he described as peripheral neuropathy secondary to shell fragment wound right lower leg.  The affected nerve was the external peroneal nerve.  The VA examiner stated that there was no nerve dysfunction or effects on usual daily activities.   A neurological examination was not completed; however, physical examination did reveal normal muscle strength with no motor function impairment.  

February 2009 neurological testing associated with a VA examination of the lumbar spine shows that the Veteran had absent sensation to vibration and light touch in the foot and big toe, respectively, and decreased pinprick sensation in the lower leg and little toe.  A motor examination reflected total paralysis of right ankle in dorsiflexion and plantar flexion, as compared to the left, where the Veteran had active movement against full resistance.  Reflex was absent in the right knee and ankle. 

In a November 2011 remand, the Board requested clarification with respect to the specific nerves affected by the Veteran's service-connected muscle disorder and the specific information regarding his neurological symptoms.   

A February 2012 VA examination included an examination of the muscles as well as a complete examination of the peripheral nerves.  The Veteran was diagnosed with peripheral sensory polyneuropathy.  The Veteran reported persistent numbness in the medial aspect of the distal right leg where the leg was broken.  He also reported an occasional pins and needles sensation in the hands and the toes of the right foot.  The VA examiner found that the Veteran had mild paresthesias and/or dysthesias in the right lower extremity and mild numbness in the right lower extremity.  The Veteran had normal muscle strength in the right knee and ankle, and no muscle atrophy present.  Deep tendon reflexes were hypoactive in the knees bilaterally.  The Veteran had normal sensation in the right thigh and knee in the L3 and L4 distribution.  He had decreased sensation in the right leg, ankle, foot, and toes, in the L4, L5, and S1 distribution.  Specifically, the Veteran had absent filament, pinprick, and vibratory sense on the big toe, decreased filament sense in the calf and the medial foot, pinprick dysthesia in the medial calf, and absent vibratory sense in the lateral malleolus and knee.  The Veteran had negative Phalen's sign, and positive Tinel's sign.  

Based on symptoms and findings from the Veteran's neurological examination, the VA examiner found that the Veteran had mild incomplete paralysis of the right and left musculocutaneous (superficial peroneal) nerves; mild incomplete paralysis of the right and left anterior tibial (deep peroneal) nerve; and moderate incomplete paralysis of the right internal saphenous nerve.  The Board notes that the VA examiner found, based on neurological examination, that the sciatic, external popliteal, internal popliteal, posterior tibial, anterior crural, and obturator nerves were normal. 

In a March 2012 addendum, the VA examiner clarified that the Veteran had both a peripheral sensory polyneuropathy of unknown etiology as well as a dysfunction of the right internal saphenous nerve, most likely due to the shrapnel injury to the right lower extremity.  The VA examiner found that the Veteran should be rated on the right internal saphenous nerve dysfunction, which resulted in moderate incomplete paralysis.

The Board finds that a June 2006 VA examination, February 2009 peripheral nerve examination, a February 2012 VA examination, and the Veteran's lay statements reporting numbness in the right lower leg are probative in identifying residual nerve damage in the right lower leg secondary to the Veteran's shell fragment wound right.  The Board finds that the more recent February 2012 VA examination and March 2012 addendum opinion provide the most probative evidence with respect to what specific nerve is affected and the nature of the Veteran's nerve damage.  According to CAVC, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  

While the June 2006 VA examiner found that the external peroneal nerve was affected by the Veteran's shell fragment wound; this diagnosis could potentially implicate the external popliteal (common peroneal), musculocutaneous (superficial peroneal), or anterior tibial (deep peroneal) nerves.  The June 2006 VA examination did not include a complete examination of the peripheral nerves.  A February 2009 VA examination of the peripheral nerves, associated with a VA examination of the spine and hip, did not indicate which specific nerves were affected by the Veteran's service-connected residuals.  In contrast, a complete examination of the peripheral nerves was completed at the time of the February 2012 VA examination, and the VA examiner's identification of the specific nerve affected, the right internal saphenous nerve, was based on objective findings provided during examination.  The Veteran was also diagnosed with polyneuropathy of unknown etiology affecting the bilateral lower extremities during examination.  Additionally, the Board finds it probative that the external popliteal (common peroneal) nerve was normal during the February 2012 VA examination.  In light of the findings provided in a February 2012 VA examination and March 2012 addendum, the Board finds neurological manifestations of the Veteran's service-connected shrapnel wound should be rated under Diagnostic Codes 8527, 8627, and 8727 for paralysis, neuritis, and neuralgia of the internal saphenous nerve.  See 38 C.F.R. § 4.124a.  

The Board finds that a 10 percent rating is warranted under Diagnostic Code 8527, where the Veteran's disability approximates severe to complete paralysis of the internal saphenous nerve.  See 38 C.F.R. § 4.124a.  The Board finds that February 2009 neurological findings, to include decreased to absent sensation in the right lower extremity, absent reflex, and total paralysis of the right ankle in dorsiflexion and plantar flexion, approximates severe to complete paralysis of the internal saphenous nerve.  In contrast, a February 2012 VA examination and March 2012 addendum shows that the Veteran's right internal saphenous nerve dysfunction resulted in moderate, incomplete paralysis, with evidence of mild paresthesias and/or dysthesias, mild numbness, decreased sensation, and hypoactive deep tendon reflexes in the right lower extremity.   The Board finds that the February 2012 VA examination reflects moderate, incomplete paralysis of the internal saphenous nerve based on the VA examiner's assessment and physical findings.  The Board notes that 38 C.F.R. § 4.124a provides that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  In this case, the Veteran's symptoms of paresthesias, dysthesias, numbness, and decreased sensation in the right lower extremity are sensory in nature; however, the record also contains evidence of impairment in deep tendon reflexes, and motor impairment.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a 10 percent evaluation based on severe to complete paralysis of the right internal saphenous nerve under Diagnostic Code 8527.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2011).   

The Board has alternately considered whether a separate or compensable evaluation is warranted under the Diagnostic Codes pertaining to impairment of the musculocutaneous (superficial peroneal) nerve and anterior tibial (deep peroneal) nerve.  See 38 C.F.R. § 4.124a.   In the present case, the Veteran also has a diagnosis of polyneuropathy, unrelated to his service-connected residuals, and both the right and the left musculocutaneous and anterior tibial nerves were impaired on examination on February 2012.  Because, these nerves were not specifically noted by the February 2012 VA examiner to be due to the Veteran's shrapnel injury, the Board finds that a rating based on impairment of the musculocutaneous and anterior tibial nerves is not warranted.  Moreover, the Board finds that the Veteran does not have moderate, incomplete paralysis of the musculocutaneous nerve or moderate, incomplete paralysis of the anterior tibial nerve such that a compensable rating would be assignable under the Diagnostic Codes 8522, 8622, and 8722 (musculocutaneous nerve) or Diagnostic Codes 8523, 8623, and 8723 (anterior tibial nerve).  In that regard, the February 2012 VA examination found that impairment of the musculocutaneous and anterior tibial nerves was comparable to mild, incomplete paralysis. Additionally, neurological symptoms, noted above, pertaining to decreased and absent sensation in the right lower extremity, absent deep tendon reflexes, and motor impairment have already been considered in assigning the Veteran's 10 percent evaluation under Diagnostic Code 8527; and thus, additional consideration of these symptoms for a rating under Diagnostic Codes 8522, 8523, 8622, 8623, 8722, and 8723 would constitute pyramiding in this case.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  For these reasons, the Board finds that an evaluation under Diagnostic Codes 8522, 8523, 8622, 8623, 8722, and 8723 is not warranted.  

Because neurological findings were normal in the external popliteal nerve, and in other nerves affecting the right lower extremity at the time of a February 2012 VA examination, the Board finds that a rating under other provisions of the Diagnostic Code pertaining to the peripheral nerves is not warranted.  


	(CONTINUED ON NEXT PAGE)



Degenerative Arthritis

Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id. 

Under Diagnostic Code 5260, limitation of flexion of the leg is noncompensable where flexion is limited to 60 degrees.  A 10 percent evaluation is warranted where flexion is limited to 45 degrees; a 20 percent evaluation is warranted where flexion is limited to 30 degrees; and a 30 percent evaluation is warranted where flexion is limited to 15 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

Limitation of extension of the leg is noncompensable where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees; a 20 percent rating is warranted where extension is limited to 15 degrees; a 30 percent rating is warranted where extension is limited to 20 degrees; a 40 percent rating where extension is limited to 30 degrees; and a 50 percent rating is warranted where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.

Limitation of motion of the ankle is rated under Diagnostic Code 5271.  

A 10 percent evaluation is assigned with moderate limited motion of the ankle, and a maximum 20 percent evaluation is assigned with marked limited motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).  

The Board notes that normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The Veteran is in receipt of a separate 10 percent rating for arthritis of the right knee, and a separate 10 percent rating for arthritis of the right ankle.  

During his Board hearing, the Veteran testified that he had difficulty getting out of his chair and walking.  His knee joint reportedly locked at times and he had some instability.  He had right knee and ankle pain were treated with injections.  He wore an ankle brace at times.  He relayed that his leg swells.  

The medical evidence of record reflects degenerative arthritis in the right knee and right ankle.  VA x-rays dated in 2005 reflect osteoarthritis in the right knee and right ankle.  Private x-rays in 2006 note findings of "severe" degenerative arthritis in the right knee and right ankle.  This arthritis has been service-connected as related to the original right leg injury.

The Board finds that an evaluation in excess of 10 percent is not warranted for degenerative arthritis of the right knee under Diagnostic Codes 5260 or 5261.  For a compensable evaluation under Diagnostic Code 5260, the evidence must indicate flexion limited to 45 degrees.  38 C.F.R. § 4.71a.  For a compensable evaluation under Diagnostic Code 5261, the evidence must indicate extension limited to 10 degrees.  Id.  Private treatment records dated in April 2005 indicate full range of motion in the right knee.  A June 2006 VA examination report of record indicates flexion to 130 degrees and extension to zero degrees.  A more recent February 2012 VA examination reflects 90 degrees flexion with pain beginning at 80 degrees.  After repetitive use, the Veteran had 85 degrees flexion; functional loss or loss in range of motion was due to weakened movement, excess fatigability, pain on movement, and swelling.  The Veteran had full extension to 0 degrees with no objective evidence of painful motion.  

The Veteran does not exhibit a compensable degree of limitation of flexion or limitation of extension in the right knee under Diagnostic Code 5260 or 5261.  The Veteran's 10 percent evaluation in this case, was assigned based on the presence of painful motion in the right knee, to include consideration of his functional loss due to pain or painful motion, weakness, and fatigability where limitation of motion would otherwise be noncompensable.  See Lichenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Even with consideration of the Veteran's functional loss, his disability does not approximate limitation of flexion to 30 degrees, or limitation of extension to 10 degrees to warrant a higher 20 percent rating under Diagnostic Code 5260 or a separate compensable rating under Diagnostic Code 5261.  See 38 C.F.R. § 4.71a.  The Board finds, therefore, that an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5260 or 5261. 

During the Veteran's Board hearing, he reported some locking and instability in the right knee; however, the medical evidence of record shows that the Veteran did not have recurrent subluxation or lateral instability in the right knee to warrant a separate or compensable rating under Diagnostic Code 5257.  See 38 C.F.R. 
§ 4.71a.  Private treatment notes dated in April 2005 and August 2005 show that the Veteran had no varus or valgus instability on physical examination, and Lachman's, drawer, and McMurray's tests were negative.  A June 2006 VA examination shows that the Veteran did not have instability, giving way, dislocation, or subluxation, in the right knee.  A February 2012 VA examination shows that the right knee was stable on anterior, posterior, and medial-lateral testing.  There was no evidence of recurrent patellar subluxation or dislocation.  The Board has accorded greater probative weight to the medical evidence in this case, which shows, based on objective testing, that the Veteran does not have recurrent subluxation or lateral instability in the right knee.  Therefore, the Board finds that a separate evaluation is not warranted under Diagnostic Code 5257.   

The evidence of record does not reflect ankylosis of the right knee to warrant an evaluation under Diagnostic Codes 5256.  See 38 C.F.R. § 4.71a.  While the Veteran has had episodes of locking pain, there is no evidence of removal of semilunar cartilage or dislocated semilunar cartilage to warrant an evaluation under Diagnostic Codes 5258 or 5259.  Id.  The Veteran has not had surgery to the knee, and medical evidence of record does not reflect dislocated semilunar cartilage.  The Veteran does not have nonunion or malunion of the tibia or fibula to warrant a rating under Diagnostic Code 5259.  Id.  Private x-rays dated in April 2005 reflect a distal tibial fracture with acceptable alignment and a February 2012 VA examination shows that the Veteran has not had a tibial or fibular impairment.   

The Board finds that an evaluation in excess of 10 percent is not warranted for degenerative arthritis of the right ankle under Diagnostic Code 5271.  A higher 20 percent evaluation is assigned with marked limited motion of the ankle.  38 C.F.R. 
§ 4.71a.  The Veteran has reported pain in the right ankle, and he wears an ankle brace.  A June 2006 VA examination reflects full range of motion in the right ankle from 0 to 45 degrees without pain and without loss of motion on repetitive testing.  A February 2012 VA examination reflects 10 degrees dorsiflexion with pain beginning at 5 degrees and 40 degrees plantar flexion with pain beginning at 40 degrees.  The Veteran had 5 degrees dorsiflexion and 40 degrees plantar flexion on repeat testing.  The Veteran had functional loss in the right ankle due to weakened movement, fatigability, pain on movement, swelling and instability.  The Board finds that while the evidence of record shows that the Veteran has some limitation of motion in the right ankle with pain, fatigability, swelling, and instability; the evidence does not reflect marked limited motion of the ankle.  Instead, the evidence reflects 40 degrees planter flexion in the right ankle, where full range of motion is at 45 degrees.  As such, the Board finds that an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5271.

As the evidence of record indicates that the Veteran has had right ankle arthritis since one year prior to the date of claim for increased rating (February 10, 2006), supported by x-ray evidence, the Board finds that the Veteran's assigned 10 percent rating should be effective February 10, 2005.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The February 2012 VA examination shows that the Veteran does not have, ankylosis of the right ankle or the subastragalar or tarsal joint, os calsis or astragalus, or astragalectomy, nor does the evidence of record otherwise reflect findings pertaining to such, to warrant an evaluation under Diagnostic Codes 5270, 5272, 5273, or 5274.  See 38 C.F.R. § 4.71a.

Scars

The Board has considered whether a separate disability rating is available for the Veteran's scars secondary to his shell fragment wound, right leg, Muscle Group XII.  Separate disability ratings are available for scars that are deep or that cause limited motion; that are superficial and unstable, that are painful on examination, or that cause any limitation of function of the affected part.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7803, 7804, 7805 (2008).  Parenthetically, the Board also notes that VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the Skin, so that it more clearly reflects VA's policies concerning the evaluation of scars, and specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, the amendment is effective for claims filed on and after October 23, 2008.  See 73 Fed. Reg. 54708 -54712 (Sept. 23, 2008).

Under Diagnostic Code 7801, scars, other than on the head, face, or neck, that are deep or that cause limited motion are assigned a 40 percent evaluation for an area or areas exceeding 144 square inches; a 30 percent evaluation for an area or areas exceeding 72 square inches; a 20 percent evaluation is assigned for an area or areas exceeding 12 square inches (77 sq. cm.); and a 10 percent evaluation for an area or areas exceeding 6 square inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, are separately rated and combined in accordance with 38 C.F.R. § 4.25.  Id. at Note (1).  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (2). 

For scars that are superficial and unstable, a maximum 10 percent evaluation is warranted.  38 C.F.R. § 4.118, Diagnostic Code 7803.  The notes to this diagnostic code state that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar and that a superficial scar is one not associated with underlying soft tissue damage.  Id.  

Scars that are superficial and painful on examination are assigned 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A superficial scar as one not associated with underlying soft tissue damage.  Id. at Note (1).  A 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even if amputation of the part would not warrant a compensable evaluation.  Id. at Note (2).

Scars can also be assigned disability ratings based upon limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The Veteran has several scars secondary to his shell fragment wound, right leg, Muscle Group XII.  However, the Board finds that separate ratings are not warranted because the evidence does not show the Veteran has scars that deep or that cause limited motion in an area exceeding 39 square centimeters; unstable; painful on examination; or cause any limitation of function.  38 C.F.R. § 4.118. 

In that regard, a June 2006 VA examination noted the presence of five scars.  The sizes of the scars in centimeters were 2 by 9, 1 by 2, 0.8 by 1, 1 by 2.5, and 0.8 by 1.  For all of these scars, there was no tenderness on palpation, adherence to underlying tissue, underlying soft tissue damage, or skin ulceration or breakdown over scar.  None of the scars resulted in limitation of motion or loss of function.

During his Board hearing, the Veteran reported having no problems with his scars and reported that they were not painful.  The Veteran did note that if he would sit and rub his leg, once in a while his scar would open and ooze a little.  He indicated that he could sit and pick out pieces of shrapnel coming out every once in a while.  

A February 2012 VA examination identified the presence of five shrapnel scars on the right lower extremity.  The VA examiner indicated that the scars were not painful or unstable.  The Veteran had three superficial, non-linear scars; the measurements, in centimeters were 3.5 by 1, 3 by 0.5, and 3 by 2.  The Veteran had two deep, non-linear scars; the measurements, in centimeters were 3 by 2, and 4 by 0.5.  Superficial, non-linear scars approximated a total area of 11 square centimeters on the right lower extremity.  Deep, non-linear scars approximated a total area of 8 square centimeters on the right lower extremity.  The Board finds that while the February 2012 VA examination shows that the Veteran has scars that are deep and non-linear; these scars do not exceed an area of 39 square centimeters.  The February 2012 VA examination shows that deep, non-linear scars approximated a total area of 8 square centimeters.  The Board finds, therefore, that a compensable evaluation under Diagnostic Code 7801 is not warranted.  See 38 C.F.R. § 4.118.  

The Veteran's scars are not superficial and unstable with repeated ulceration.  While the Veteran indicated that shrapnel occasionally came to the surface of the skin, frequent loss of covering of skin over the scar is not shown in this case.  On examination in June 2006 there was no skin ulceration or breakdown over the scars.  A February 2012 VA examination shows that the Veteran's scars were not unstable with frequent loss of covering over the scars.  Therefore, the Board finds that a rating under Diagnostic Codes 7803 is not warranted.  Id.

The Board finds that a separate evaluation is not warranted under Diagnostic Codes 7804 and 7805 where medical evidence of record does not establish scars that are painful on examination, and where the Veteran's scars are not shown to cause limitation of function.  See 38 C.F.R. § 4.118.   June 2006 and February 2012 VA examinations show that the Veteran's shrapnel scars were not painful on examination, the Veteran reported no pain or problems relating to his scars during his Board hearing, and the June 2006 VA examination shows that the Veteran's scars did not result in any limitation of function.  Therefore, the Board finds that a compensable evaluation is not warranted under Diagnostic Code 7804 or 7805.

Consideration of Lay Evidence

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his claimed disability.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  During the Veteran's Board hearing and during the course of his VA examinations and treatment, the Veteran has provided lay evidence with respect to the presence of pain and the severity of such, swelling, weakness, locking and instability of the knee, and with respect to limitations in his functional capacity due to his disability.  The Veteran is competent to provide such testimony, and the Board finds that the Veteran's statements are credible.  The Board has considered the Veteran's reports with respect to pain, and associated limitation of function due to pain and with respect to his neurological symptomatology in evaluating his assigned ratings.  The Board notes, however, that with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, or where these types of findings are not readily observable by a lay person the objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In that regard, while the Veteran reported feeling instability in the knee; the Board accorded more probative weight in this case to the medical evidence of record, which consistently showed that on objective testing, the Veteran's right knee was stable.  Similarly, the Board accorded more probative weight to findings from the Veteran's VA examinations showing that his scars were not unstable with repeated loss of covering over the area of the scars.  Other symptoms reported by the Veteran have been discussed and considered in evaluating his ratings above. 

Extraschedular Consideration

Consideration has also been given regarding whether any of the schedular evaluations discussed above are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate and referral is not required.  Id. 

The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities as discussed above, with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  While the Veteran's service-connected disabilities, in this case, are shown affect the musculoskeletal system, the muscles, the peripheral nerves, and scars; the applicable ratings for each of these have been considered and discussed by the Board.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the Veteran has not shown in this case is that the manifestations of his service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

An increased rating for residuals of shell fragment wound, right leg, Muscle Group XII, with old healed fracture middle third shaft of tibia, numerous retained particles, arthritis of the right knee and ankle, peripheral neuropathy, and multiple scars, in excess of 30 percent, is denied.

A separate 10 percent rating is granted for impairment of the right internal saphenous nerve, secondary to residuals of shell fragment wound, right leg, Muscle Group XII, subject to the amputation rule and to the law and regulations governing the payment of monetary benefits. 

From February 10, 2005 to January 18, 2006, a 10 percent rating is granted for right ankle arthritis, secondary to residuals of shell fragment wound, right leg, Muscle Group XII, subject to the amputation rules and to the law and regulations governing the payment of monetary benefits. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


